718 N.W.2d 826 (2006)
In re Cody BLALOCK, Cassie Blalock, and Floyd BJ Blalock, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Floyd Bryan Blalock, Respondent-Appellant, and
Barbara Smart, Respondent.
Docket No. 131662, COA No. 266106.
Supreme Court of Michigan.
August 11, 2006.
On order of the Court, the application for leave to appeal the June 22, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.